Citation Nr: 0413176	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-21 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to an effective date prior to December 14, 2001, 
for the grant of a 10 percent evaluation for low back strain 
with spondylolisthesis and spondylolysis of L5 and S1.




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1971, and from April 1973 to January 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision in which the RO granted a 
10 percent evaluation for the service-connected low back 
strain with spondylolisthesis and spondylolysis of L5 and S1, 
effective on December 14, 2001.  



REMAND

The veteran is seeking an effective date earlier than 
December 14, 2001, for the grant of a 10 percent evaluation 
for his low back disability.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the   date of receipt 
of application therefore."  38 U.S.C.A. § 5110(a); see also 
38 C.F.R. § 3.400(o)(1) (2003).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  

In such an instance, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 
3.400(o)(2) (2003); Harper v. Brown, 10 Vet. App. 125 (1997).  

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Board has reviewed the medical evidence of record to 
determine whether or not the exception set forth in 
38 U.S.C.A. § 5110(b)(2) would allow for an earlier effective 
date in this case.  However, it appears that not all medical 
records identified by the veteran from this period have been 
obtained and associated with the claims folder.

In particular, the Board notes the records of Dr. A.H., a 
private physician who was identified by the veteran in a 
release form dated in November 2002.  At that time, the 
veteran reported that this physician had treated him for his 
low back disability since 1998.  

Although the veteran has submitted two letters from this 
physician, it appears that the physician did not respond to a 
November 2002 letter in which the RO requested copies of the 
veteran's medical records.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA is required to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency.  Such reasonable efforts will generally consist of 
an initial request for the records and, if the records are 
not received, at least one follow-up request.  

A follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  See Public Law No. 106- 175 (2000) (codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, (West 2002)); see also 38 
C.F.R. § 3.159 (2003).  

In accordance with the provisions of the VCAA, the Board 
finds that a remand of this case is necessary so that the RO 
can issue a follow-up request to Dr. A.H. for all available 
treatment records pertaining to the veteran.  

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification action required by the VCAA 
(codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002)) has been completed.  

2.  The RO should issue a follow-up 
request to Dr. A.H. for all available 
medical records pertaining to the 
veteran.  If necessary, the RO should 
contact the veteran and request updated 
authorization to obtain these records.  

3.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of any additional 
health care providers (VA or non-VA) who 
treated the veteran for his low back 
disorder within the one-year period prior 
to December 14, 2001.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.  

4.  After the foregoing development has 
been completed, the RO should adjudicate 
the claim for an earlier effective date.  
If the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



